366 F.2d 778
Stanley KUPISZEWSKI and Joanna Kupiszewski, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 22590.
United States Court of Appeals Fifth Circuit.
October 10, 1966.

Petition for Review of Decision of the Tax Court of the United States (Florida Case).
Stanley D. Kupiszewski, Jr., Lake Wales, Fla., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Dept. of Justice, Marco S. Sonnenschein, Lee A. Jackson, Richard M. Roberts, Asst. Atty. Gen., Meyer Rothwacks, Robert N. Anderson, Attys., Dept. of Justice, Mitchell G. Rogovin, Chief Counsel, Glen E. Hardy, Atty., Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and BROWN and GODBOLD, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed.